

NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON ITS EXERCISE
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
OFFERED, SOLD, OR OTHERWISE TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS (I)
PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT OR (II) IN COMPLIANCE WITH AN
EXEMPTION THEREFROM AND ACCOMPANIED, IF REQUESTED BY THE ISSUER, WITH AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH TRANSFER IS IN
COMPLIANCE WITH AN EXEMPTION THEREFROM.


THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUED UPON
ITS EXERCISE ARE SUBJECT TO THE RESTRICTIONS ON
            TRANSFER SET FORTH IN ARTICLE II OF THIS WARRANT       
 
Warrant No. ___
Number of Shares:12,500,000
 
(subject to adjustment)
Date of Issuance: August 18, 2011
 

 
PEOPLE’S LIBERATION, INC.
 
Common Stock Purchase Warrant
 


THIS IS TO CERTIFY THAT, for value received, Monto Holdings (Pty) Ltd., (the
“Registered Holder”), or its permitted assigns, is entitled to purchase from
People’s Liberation, Inc., a Delaware corporation (the “Company”), at the place
where the Warrant Office designated pursuant to Section 2.1 is located, at a
purchase price per share of $0.08 (as adjusted pursuant to the terms of this
Warrant, the “Exercise Price”), 12,500,000 shares of duly authorized, validly
issued, fully paid and nonassessable shares of Common Stock, $0.001 par value
per share, of the Company, and is entitled also to exercise the other
appurtenant rights, powers and privileges hereinafter set forth.  The number of
shares of the Common Stock purchasable hereunder and the Exercise Price are
subject to adjustment in accordance with Article III hereof.  This Warrant shall
expire at 5:00 p.m., Los Angeles time, on the fifth anniversary of the date
hereof.


Certain Terms used in this Warrant are defined in Article IV.


ARTICLE I


Exercise of Warrant


1.1           Method of Exercise.  This Warrant may be exercised by the
Registered Holder as a whole or in part from time to time subsequent to the date
hereof and until August 18, 2016, at which time this Warrant shall expire and be
of no further force or effect; provided, however, that the minimum number of
Warrant Shares that may be purchased on a single exercise shall be 500,000 or
the entire number of shares remaining available for exercise hereunder,
whichever is less.  To exercise this Warrant, the Registered Holder or permitted
assignees of all rights of the Registered Holder shall deliver to the Company,
at the Warrant Office designated in Section 2.1(a), a written notice in the form
of the Purchase Form attached as Exhibit A hereto, stating therein the election
of the Registered Holder or such permitted assignees of the Registered Holder to
exercise this Warrant in the manner provided in the Purchase Form, (b) payment
in full of the Exercise Price (in the manner described below) for all Warrant
Shares purchased hereunder, and (c) this Warrant.  Subject to compliance with
Section 3.1(a)(vi), this Warrant shall be deemed to be exercised on the date of
receipt by the Company of the Purchase Form, accompanied by payment for the
Warrant Shares to be purchased and surrender of this Warrant, as aforesaid, and
such date is referred to herein as the “Exercise Date.”  Upon such exercise
(subject as aforesaid), the Company shall issue and deliver to the Registered
Holder a certificate for the full number of the Warrant Shares purchasable by
the Registered Holder hereunder, against the receipt by the Company of the total
Exercise Price payable hereunder for all such Warrant Shares, (a) in cash or by
certified or cashier’s check or (b) if the Common Stock is registered under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), by
surrendering Warrant Shares having a Current Market Price equal to the Exercise
Price for all the Warrant Shares so purchased.  The Person in whose name the
certificate(s) for Common Stock is to be issued shall be deemed to have become a
holder of record of such Common Stock on the Exercise Date.
 
 
 

--------------------------------------------------------------------------------

 

 
1.2           Net Exercise.   Notwithstanding any provisions herein to the
contrary, if, at any time on or after the first anniversary of the original date
of issuance of this Warrant, the Common Stock is not registered for resale by
the Registered Holder under the Securities Act, and the Current Market Price of
one share of Common Stock is greater than the Exercise Price (at the date of
calculation as set forth below), in lieu of exercising this Warrant by payment
of cash, the Registered Holder may elect to receive Warrant Shares equal to the
value (as determined below) of this Warrant (or the portion thereof being
canceled) by surrender of this Warrant at the Warrant Office together with the
properly endorsed Purchase Form in which event the Company shall issue the
Registered Holder a number of shares of Common Stock computed as follows:


       X = Y(A-B)
 A


Where:
X +
the number of shares of Common Stock to be issued to the Registered Holder.

 
Y =
the number of shares of Common Stock purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
canceled (at the date of such calculation)

 
A =
the Current Market Price of one share of Common Stock (at the date of such
calculation)

 
B =
Exercise Price (as adjusted to the date of such calculation)



1.3           Fractional Shares.  No fractional shares of Common Stock shall be
issued upon exercise of this Warrant. Instead of any fractional shares of Common
Stock that would otherwise be issuable upon exercise of this Warrant, the
Company shall pay a cash adjustment in respect of such fractional interest equal
to the fair market value of such fractional interest as determined in good faith
by the Board of Directors.
 
 
2

--------------------------------------------------------------------------------

 
 
1.4           Termination. Notwithstanding any other provision of this Warrant,
the right to exercise this Warrant shall terminate upon the first to occur of
(a) at the close of business on the fifth anniversary of the date hereof or (b)
the closing date of an Asset Transfer or Acquisition.
 


ARTICLE II


Warrant Office; Transfer


2.1           Warrant Office.  The Company shall maintain an office for certain
purposes specified herein (the “Warrant Office”), which office shall initially
be the Company’s office at 1212 S. Flower Street, 5th Floor, Los Angeles, CA
90015, and may subsequently be such other office of the Company or of any
transfer agent of the Common Stock in the continental United States of which
written notice has previously been given to the Registered Holder.  The Company
shall maintain, at the Warrant Office, a register for the Warrant in which the
Company shall record the name and address of the Registered Holder, as well as
the name and address of each permitted assignee of the rights of the Registered
Holder.


2.2           Ownership of Warrant.  The Company may deem and treat the
Registered Holder as the holder and owner hereof (notwithstanding any notations
of ownership or writing hereon made by anyone other than the Company) for all
purposes and shall not be affected by any notice to the contrary, until
presentation of this Warrant for registration of transfer as provided in this
Article II.


2.3           Transfer of Warrants.  The Company agrees to maintain at the
Warrant Office books for the registration and transfer of this Warrant.  This
Warrant may be transferred in whole or in part only in compliance with the
applicable law. The Company, from time to time, shall register the transfer of
this Warrant in such books upon surrender of this Warrant at the Warrant Office,
properly endorsed, together with a written assignment of this Warrant,
substantially in the form of the Assignment attached as Exhibit B hereto. Upon
any such transfer, a new Warrant shall be issued to the transferee, and the
Company shall cancel the surrendered Warrant.  The Registered Holder shall pay
all taxes and all other expenses and charges payable in connection with the
transfer of Warrants pursuant to this Section 2.3.


2.4           No Rights as Shareholder Until Exercise.  This Warrant does not
entitle the Registered Holder to any voting rights or other rights as a
stockholder of the Company prior to the exercise hereof.  Upon the surrender of
this Warrant and the payment of the aggregate Exercise Price, the Warrant Shares
so purchased shall be and be deemed to be issued to the Registered Holder as the
record owner of such shares as of the close of business on the later of the date
of such surrender or payment.
 
 
3

--------------------------------------------------------------------------------

 

 
2.5           Expenses of Delivery of Warrants.  Except as provided in Section
2.3 above, the Company shall pay all reasonable expenses, taxes (other than
transfer taxes) and other charges payable in connection with the preparation,
issuance and delivery of Warrants and related Warrant Shares hereunder.


2.6           Compliance with Securities Laws.  The Registered Holder (and its
transferees and assigns), by acceptance of this Warrant, covenants and agrees
that such Registered Holder is acquiring the Warrants evidenced hereby, and,
upon exercise hereof, the Warrant Shares, for its own account as an investment
and not with a view to distribution thereof.  Neither this Warrant nor the
Warrant Shares issuable hereunder have been registered under the Securities Act
or any state securities laws and no transfer of this Warrant or any Warrant
Shares shall be permitted unless the Company has received notice of such
transfer in the form of the assignment attached hereto as Exhibit B,
accompanied, if requested by the Company, by an opinion of counsel reasonably
satisfactory to the Company that an exemption from registration of such Warrant
or Warrant Shares under the Securities Act is available for such transfer,
except that no such opinion shall be required after a registration for resale of
the Warrant Shares has become effective.  Upon any exercise of the Warrants
prior to effective registration for resale or except as in accordance with Rule
144 under the Securities Act, certificates representing the Warrant Shares shall
bear a restrictive legend substantially identical to that set forth as follows:


“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or the securities laws of any state
(collectively, the “Acts”).  Neither the shares nor any interest therein may be
offered, sold, transferred, pledged, or otherwise disposed of in the absence of
an effective registration statement with respect to the shares under all of the
applicable Acts, or an opinion of counsel satisfactory to the Company to the
effect that such registrations are not required.”


(c)           Any purported transfer of the Warrant or Warrant Shares not in
compliance with the provisions of this section shall be null and void.  Stop
transfer instructions have been or will be imposed with respect to the Warrant
Shares so as to restrict resale or other transfer thereof, subject to this
Section 2.6.


 
4

--------------------------------------------------------------------------------

 
ARTICLE III


Anti-Dilution Provisions


3.1           Adjustment of Exercise Price and Number of Warrant Shares.  The
Exercise Price shall be subject to adjustment from time to time as hereinafter
provided in this Article III.  Upon each adjustment of the Exercise Price,
except pursuant to Sections 3.1(a)(iii), (iv), and (v), the Registered Holder
shall thereafter be entitled to purchase, at the Exercise Price resulting from
such adjustment, the number of shares of the Common Stock obtained by
multiplying the Exercise Price in effect immediately prior to such adjustment by
the number of shares of the Common Stock purchasable pursuant hereto immediately
prior to such adjustment and dividing the product thereof by the Exercise Price
resulting from such adjustment.


(a)           Exercise Price Adjustments.  The Exercise Price shall be subject
to adjustment from time to time as follows:


(i)           Adjustment for Stock Splits and Combinations. If the Company
shall, at any time or from time to time after the date hereof (the “Original
Issue Date”) while this Warrant remains outstanding, effect a subdivision or
split of the outstanding Common Stock, the Exercise Price in effect immediately
before such subdivision shall be proportionately decreased.  Conversely, if the
Company shall at any time or from time to time after the Original Issue Date
combine the outstanding shares of Common Stock into a smaller number of shares,
the Exercise Price in effect immediately before such combination shall be
proportionately increased.  Any adjustment under this Section 3.1(a)(i) shall
become effective at the close of business on the date the subdivision or
combination becomes effective.


(ii)           Adjustment for Common Stock Dividends and Distributions.  If the
Company, at any time or from time to time after the Original Issue Date while
this Warrant remains outstanding makes, or fixes a record date for the
determination of holders of Common Stock entitled to receive, a dividend or
other distribution payable in additional shares of Common Stock, in each such
event the Exercise Price that is then in effect shall be decreased as of the
time of such issuance or, in the event such record date is fixed, as of the
close of business on such record date, by multiplying the Exercise Price then in
effect by a fraction (i) the numerator of which is the total number of shares of
Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date, and (ii) the denominator
of which is the total number of shares of Common Stock issued and outstanding
immediately prior to the time of such issuance or the close of business on such
record date plus the number of shares of Common Stock issuable in payment of
such dividend or distribution; provided, however, that if such record date is
fixed and such dividend is not fully paid or if such distribution is not fully
made on the date fixed therefor, the Exercise Price shall be recomputed
accordingly as of the close of business on such record date, and thereafter the
Exercise Price shall be adjusted pursuant to this Section 3.1(a)(ii) to reflect
the actual payment of such dividend or distribution.
 
 
5

--------------------------------------------------------------------------------

 

 
(iii)           Adjustment for Reclassification, Exchange and Substitution.  If
at any time or from time to time after the Original Issue Date while this
Warrant remains outstanding, the Common Stock is changed into the same or a
different number of shares of any class or classes of stock, whether by
recapitalization, reclassification or otherwise (other than an Acquisition,
Asset Transfer, subdivision or combination of shares, stock dividend,
reorganization, merger, consolidation, or sale of assets provided for elsewhere
in this Section 3.1(a)), in any such event the Registered Holder shall have the
right thereafter to convert such stock into the kind and amount of stock and
other securities and property receivable upon such recapitalization,
reclassification or other change by holders of the maximum number of shares of
Common Stock into which such shares of Common Stock could have been converted
immediately prior to such recapitalization, reclassification or change, all
subject to further adjustment as provided herein or with respect to such other
securities or property by the terms thereof.


(iv)           Reorganizations, Mergers, Consolidations or Sales of Assets.  If
at any time or from time to time after the Original Issue Date while this
Warrant remains outstanding, there is a capital reorganization of the Common
Stock (other than an Acquisition, Asset Transfer, recapitalization, or
subdivision, combination, reclassification, exchange, or substitution of shares
provided for elsewhere in this Section 3.1(a)), as a part of such capital
reorganization, provision shall be made so that the Registered Holder shall
thereafter be entitled to receive upon exercise hereof the number of shares of
stock or other securities or property of the Company to which a holder of the
number of shares of Common Stock deliverable upon exercise immediately prior to
such event would have been entitled as a result of such capital reorganization,
subject to adjustment in respect of such stock or securities by the terms
thereof.  In any such case, appropriate adjustment shall be made in the
application of the provisions of this Section 3.1(a) with respect to the rights
of the Registered Holder after the capital reorganization to the end that the
provisions of this Section 3.1(a) (including adjustment of the Exercise Price
then in effect and the number of shares issuable upon exercise) shall be
applicable after that event and be as nearly equivalent as practicable.


(v)           Rounding of Calculations; Minimum Adjustment.  All calculations
under this Section 3.1(a) and under Section 3.1(b) shall be made to the nearest
cent.  Any provision of this Section 3.1 to the contrary notwithstanding, no
adjustment in the Exercise Price shall be made if the amount of such adjustment
would be less than one percent, but any such amount shall be carried forward and
an adjustment with respect thereto shall be made at the time of and together
with any subsequent adjustment which, together with such amount and any other
amount or amounts so carried forward, shall aggregate one percent or more.
 
 
6

--------------------------------------------------------------------------------

 

 
(vi)           Timing of Issuance of Additional Common Stock Upon Certain
Adjustments.  In any case in which the provisions of this Section 3.1(a) shall
require that an adjustment shall become effective immediately after a record
date for an event, the Company may defer until the occurrence of such event
issuing to the Registered Holder after such record date and before the
occurrence of such event the additional shares of Common Stock or other property
issuable or deliverable upon exercise by reason of the adjustment required by
such event over and above the shares of Common Stock or other property issuable
or deliverable upon such exercise before giving effect to such adjustment;
provided, however, that the Company upon request shall deliver to such
Registered Holder a due bill or other appropriate instrument evidencing such
Registered Holder’s right to receive such additional shares or other property,
and such cash, upon the occurrence of the event requiring such adjustment.


(vii)           Voluntary Adjustment by the Company.  The Company may at any
time during the term of this Warrant, reduce the then current Exercise Price to
any amount and for any period of time deemed appropriate by the Board of
Directors, in its sole discretion, of the Company.


(b)           Statement Regarding Adjustments.  Whenever the Exercise Price
shall be adjusted as provided in Section 3.1(a), and upon each change in the
number of shares of the Common Stock issuable upon exercise of this Warrant, the
Company shall forthwith file, at the office of any transfer agent for this
Warrant and at the principal office of the Company, a statement showing in
detail the facts requiring such adjustment and the Exercise Price and new number
of shares issuable that shall be in effect after such adjustment, and the
Company shall also cause a copy of such statement to be given to the Registered
Holder.  Each such statement shall be signed by the Company’s chief financial or
accounting officer.  Where appropriate, such copy may be given in advance and
may be included as part of a notice required to be mailed under the provisions
of Section 3.1(c).


(c)           Notice to Holders.  In the event the Company shall propose to take
any action of the type described in clause (iii) or (iv) of Section 3.1(a), the
Company shall give notice to the Registered Holder, in the manner set forth in
Section 6.6, which notice shall specify the record date, if any, with respect to
any such action and the approximate date on which such action is to take
place.  Such notice shall also set forth such facts with respect thereto as
shall be reasonably necessary to indicate the effect of such action (to the
extent such effect may be known at the date of such notice) on the Exercise
Price and the number, kind or class of shares or other securities or property
which shall be deliverable upon exercise of this Warrant.  In the case of any
action which would require the fixing of a record date, such notice shall be
given at least 10 days prior to the date so fixed, and in case of all other
action, such notice shall be given at least 15 days prior to the taking of such
proposed action.  Failure to give such notice, or any defect therein, shall not
affect the legality or validity of any such action.


3.2           Costs.  The Registered Holder shall pay all documentary, stamp,
transfer or other transactional taxes attributable to the issuance or delivery
of the Warrant Shares upon exercise of this Warrant.  Additionally, the Company
shall not be required to pay any taxes which may be payable in respect of any
transfer involved in the issuance or delivery of any certificate for such
Warrant Shares.  The Registered Holder shall reimburse the Company for any such
taxes assessed against the Company.
 
 
7

--------------------------------------------------------------------------------

 

 
3.3           Reservations of Shares.  The Company shall reserve at all times so
long as this Warrant remains outstanding, free from preemptive rights, out of
its treasury Common Stock or its authorized but unissued shares of Common Stock,
or both, solely for the purpose of effecting the exercise of this Warrant,
sufficient shares of Common Stock to provide for the exercise hereof.


3.4           Valid Issuance.  All shares of Common Stock which may be issued
upon exercise of this Warrant will upon issuance by the Company be duly and
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges with respect to the issuance thereof attributable to any act or omission
by the Company, and the Company shall take no action which will cause a contrary
result (including without limitation, any action which would cause the Exercise
Price to be less than the par value, if any, of the Common Stock).


ARTICLE IV


Terms Defined


As used in this Warrant, unless the context otherwise requires, the following
terms have the respective meanings set forth below or in the Section indicated:


“Acquisition” means (a) any consolidation or merger of the Company with or into
any other corporation or other entity or Person, or any other corporate
reorganization, in which the individuals and entities who were beneficial owners
of the Common Stock immediately prior to such transaction beneficially own,
directly or indirectly, less than 50% of the outstanding securities entitled to
vote generally in the election of directors of the resulting, surviving, or
acquiring corporation in such transaction or (b) any transaction or series of
related transactions to which the Company is a party in which in excess of 50%
of the outstanding securities entitled to vote generally in the election of
director of the Company are transferred, excluding any consolidation or merger
effected exclusively to change the domicile of the Company.


“Asset Transfer” means a sale, lease, or other disposition of all or
substantially all of the assets of the Company to another Person.


“Board of Directors” means the Board of Directors of the Company.


“Common Stock” means the Company’s authorized Common Stock, $0.001 par value per
share.
 
 
8

--------------------------------------------------------------------------------

 

 
“Company” means People’s Liberation, Inc., a Delaware corporation, and any other
corporation assuming or required to assume the obligations undertaken in
connection with this Warrant.


“Current Market Price” means, as of any date, 5% of the sum of the average, for
each of the 20 consecutive Trading Days immediately prior to such date, of
either: (i) the high and low sales prices of the Common Stock on such Trading
Day as reported on the composite tape for the principal national securities
exchange on which the Common Stock may then be listed, or (ii) if the Common
Stock shall not be so listed on any such Trading Day, the high and low sales
prices of Common Stock in the over-the-counter market as reported by the Nasdaq
Stock Market for National Market Securities, or (iii) if the Common Shares shall
not be included in the Nasdaq Stock Market as a National Market Security on any
such Trading Day, the representative bid and asked prices at the end of such
Trading Day in such market as reported by the Nasdaq Stock Market or (iv) if
there be no such representative prices reported by the Nasdaq Stock Market, the
lowest bid and highest asked prices at the end of such Trading Day in the
over-the-counter market as reported by the OTC Electronic Bulletin Board or
National Quotation Bureau, Inc., or any successor organization. “Trading Day”
means a day on which an amount greater than zero can be calculated with respect
to the Common Stock under any one or more of the foregoing categories (i), (ii),
(iii) and (iv), and the “end” thereof, for the purposes of categories (iii) and
(iv), shall mean the exact time at which trading shall end on the New York Stock
Exchange.  If the Current Market Price cannot be determined under any of the
foregoing methods, Current Market Price shall mean the fair value per share of
Common Stock on such date as determined by the Board of Directors in good faith,
irrespective of any accounting treatment.


“Exchange Act” is defined in Section 1.1.


“Exercise Date” is defined in Section 1.1.


“Exercise Price” is defined in the Preamble.


“Original Issue Date” is defined in Section 3.1(a)(i).


“Outstanding” means when used with reference to Common Stock at any date, all
issued shares of Common Stock (including, but without duplication, shares deemed
issued pursuant to Article III) at such date, except shares then held in the
treasury of the Company.


“Person” means any individual, corporation, partnership, trust, organization,
association or other entity.


“Registered Holder” is defined in the Preamble.


“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder, all as the same shall be in effect at the time.




 
9

--------------------------------------------------------------------------------

 


“Warrant” means this Warrant and any successor or replacement Warrant delivered
in accordance with Section 2.3 or 6.8.


“Warrant Office” is defined in Section 2.1.


“Warrant Shares” means the shares of Common Stock purchased or purchasable by
the Registered Holder, or the permitted assignees of such Registered Holder,
upon exercise of this Warrant pursuant to Article I hereof.


ARTICLE V


Covenant of the Company


The Company covenants and agrees that this Warrant shall be binding upon any
corporation succeeding to the Company by merger, consolidation, or acquisition
of all or substantially all of the Company’s assets.




ARTICLE VI


Miscellaneous


6.1           Entire Agreement.  This Warrant contains the entire agreement
between the Registered Holder and the Company with respect to the Warrant Shares
that it can purchase upon exercise hereof and the related transactions and
supersedes all prior arrangements or understanding with respect thereto.


6.2           Governing Law.  This Warrant shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without regard to
its conflict of law provisions.


6.3           Waiver and Amendment.  Any term or provision of this Warrant may
be waived at any time by the party which is entitled to the benefits thereof,
and any term or provision of this Warrant may be amended or supplemented at any
time by the written consent of the parties (it being agreed that an amendment to
or waiver under any of the provisions of Article III of this Warrant shall not
be considered an amendment of the number of Warrant Shares or the Exercise
Price).  No waiver by any party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising because
of any prior or subsequent such occurrence.


6.4           Illegality.  In the event that any one or more of the provisions
contained in this Warrant shall be determined to be invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in any other respect and the remaining
provisions of this Warrant shall not, at the election of the party for whom the
benefit of the provision exists, be in any way impaired.
 
 
10

--------------------------------------------------------------------------------

 

 
6.5           Copy of Warrant.  A copy of this Warrant shall be filed among the
records of the Company.


6.6           Notice.  Any notice or other document required or permitted to be
given or delivered to the Registered Holder shall be delivered at, or sent by
certified or registered mail to such Registered Holder at, the last address
shown on the books of the Company maintained at the Warrant Office for the
registration of this Warrant or at any more recent address of which the
Registered Holder shall have notified the Company in writing.  Any notice or
other document required or permitted to be given or delivered to the Company,
other than such notice or documents required to be delivered to the Warrant
Office, shall be delivered at, or sent by certified or registered mail to, the
office of the Company at 1212 S. Flower Street, 5th Floor, Los Angeles, CA
90015, or any other address within the continental United States of America as
shall have been designated in writing by the Company delivered to the Registered
Holder.


6.7           Limitation of Liability; Not Stockholders.  Subject to the
provisions of Article III, until the exercise of this Warrant, the Registered
Holder shall not have or exercise any rights by virtue hereof as a stockholder
of the Company, including, without limitation, the right to vote, to receive
dividends and other distributions, or to receive notice of, or attend meetings
of stockholders or any other proceedings of the Company.  Until the exercise of
this Warrant, no provision hereof, and no mere enumeration herein of the rights
or privileges of the Registered Holder, shall give rise to any liability of such
Registered Holder for the purchase price of any shares of Common Stock or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.


6.8           Exchange, Loss, Destruction, etc. of Warrant.  Upon receipt of
evidence satisfactory to the Company (an affidavit of the Registered Holder
shall be satisfactory evidence) of the loss, theft, mutilation or destruction of
this Warrant, and, in the case of any such loss, theft or destruction, upon
delivery of a bond of indemnity in such form and amount as shall be reasonably
satisfactory to the Company, or, in the event of such mutilation upon surrender
and cancellation of this Warrant, the Company will make and deliver a new
Warrant of like tenor, in lieu of such lost, stolen, destroyed or mutilated
Warrant; provided, however, that the original Registered Holder of this Warrant
shall not be required to provide any such bond of indemnity and may in lieu
thereof provide his agreement of indemnity.  Any Warrant issued under the
provisions of this Section 6.8 in lieu of any Warrant alleged to be lost,
destroyed or stolen, or in lieu of any mutilated Warrant, shall constitute an
original contractual obligation on the part of the Company.  This Warrant shall
be promptly canceled by the Company upon the surrender hereof in connection with
any exchange or replacement.  The Registered Holder of this Warrant shall pay
all taxes (including securities transfer taxes) and all other expenses and
charges payable in connection with the preparation, execution and delivery of
replacement Warrant(s) pursuant to this Section 6.8.
 
 
11

--------------------------------------------------------------------------------

 

 
6.9           Headings.  The Article and Section and other headings herein are
for convenience only and are not a part of this Warrant and shall not affect the
interpretation thereof.


6.10         Successors and Assigns.  Subject to applicable securities laws,
this Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Registered Holder.  The provisions of this Warrant are
intended to be for the benefit of all Registered Holders from time to time of
this Warrant and shall be enforceable by any such Registered Holder or holder of
Warrant Shares.


IN WITNESS WHEREOF, the Company has caused this Warrant to be signed in its
name.


Dated: August 18, 2011



 
PEOPLE’S LIBERATION, INC.
                           
By
 
   
Name:
 
   
Title:
 
 













 
12

--------------------------------------------------------------------------------

 


Exhibit A


PURCHASE FORM
 
To:
Dated:__________, 201_









The undersigned, pursuant to the provisions set forth in the attached Warrant
(No. ____), hereby irrevocably elects to purchase ________ shares of the Common
Stock covered by such Warrant.
 
The undersigned herewith makes payment of the full exercise price for such
shares at the price per share provided for in such Warrant, which is $_____ per
share in lawful money of the United States.
 
 
 
 

 
[______________________________]
                 
_______________________________
 
Name:__________________________
 
Title:___________________________









 
13

--------------------------------------------------------------------------------

 


Exhibit B


ASSIGNMENT


For value received, _____________________________, hereby sells, assigns and
transfers unto _______________________________ the within Warrant, together with
all right, title and interest therein and does hereby irrevocably constitute and
appoint ______________________, attorney, to transfer said Warrant on the books
of the Company, with full power of substitution.









 
________________________________



Dated: ___________________, 201_






 
14

--------------------------------------------------------------------------------

 